DETAILED ACTION
This Office is in response to the communication received on 29 June 2022.
Claims 1-23 are presented for examination.
Response to Arguments
Applicant’s arguments, see Applicant’s remarks, pages 6-7, filed on 06/29/2022, with respect to the rejection(s) of claims 1-23 under 35 USC 102 rejections have been fully considered and are persuasive. Therefore, the final Office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. US 2007/0171854 A1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen et al. US 2007/0171854 A1.
As to claim 1, Chen discloses substantially the invention as claimed, including a communication apparatus (Figure 1,  the cellular phone 6 or 9), comprising:
a circuitry (Figures 1, 2) configured to:
transmit, using a first communication method (a short-range communication 4 or 7), a response message including information indicating at least a second communication method to an information processing apparatus (a response message having pre-configured for emergency call use indicating a long-range communication 10 or 11 to the vehicle-mounted system 30 in figures 1, 3), in response to a request message (a “ping” request or sending (404) a separate message to request authorization) from the information processing apparatus (Figures 4-6 and associated text, [50]-[51]); and
transmit a communication completion command (the cell phone owner only has to answer a simple “YES” or “NO” to the request in order to temporarily authorize co-opting his/her cellular device for the notification function (steps 405, 406), Figures 4-6 and associated text, [50]-[51]).
As to claim 2, Chen discloses, wherein the command is configured for taking an action apparatus (Figures 4-6 and associated text, [50]-[51]).
As to claim 3, Chen discloses, wherein taking the action is making a notification apparatus (Figures 4-6 and associated text, [50]-[51]).
As to claim 4, Chen discloses, wherein the notification is configured to notify a user of establishing a connection of the second communication method apparatus (Figures 4-6 and associated text, [50]-[51]).
As to claim 5, Chen discloses , wherein the circuitry is configured to exchange data with the information processing apparatus using the second communication method apparatus (Figures 4-6 and associated text, [50]-[51]).
As to claim 6, Chen discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus is failed apparatus (Figures 4-6 and associated text, [50]-[52]).
As to claim 7, Chen discloses, wherein the circuitry is configured to make a notification when an authentication between the communication apparatus and the information processing apparatus times out (the connection is died after a period of time) (Figures 4-6 and associated text, [50]-[53]).
As to claim 8, Chen discloses, wherein the circuitry is configured to make a notification when capabilities of applications between the communication apparatus and the information processing apparatus are unmatched apparatus (Figures 4-6 and associated text, if the driver is conscious, pushing an emergency code will disable the notification or will send a dismissal message to interested parties (911, wrecker service, etc.,  [33]) .
As to claim 9, Chen discloses, wherein the circuitry is configured to make a plurality of notifications in response to communications between the communication apparatus and the information processing apparatus (Figures 4-6 and associated text, [50]-[54]).
As to claim 10, Chen discloses, wherein the circuitry is configured to make a notification after a communication method is specified (found and selected) (Figures 4-6 and associated text, [50]-[51]) .
As to claim 11, Chen discloses, wherein the circuitry is configured to make a notification when a carrier wave (an accident or other condition of sufficient severity by specialized sensors in the car, [41]) is being output from the information processing apparatus (Figures 4-6 and associated text, [41], [50]-[51]) .
As to claim 12, Chen discloses, wherein the first communication method has a communication range smaller than the second communication method.
As to claim 13, Chen discloses, wherein the first communication method has the communication range within a distance of approximately 10 cm apparatus (Figures 1-6 and associated text, the 10 cm distance is a design choice).
As to claim 14, Chen discloses, wherein the first communication method is a non-contact communication method (the IrDA communication method, [80]) (Figures 1-6 and associated text).
As to claim 15, Chen discloses, wherein the first communication method includes a near field communication method (a short-range communication method, [80]) (Figures 1-6 and associated text) .
As to claim 16, Chen discloses, wherein the second communication method includes at least one of a Bluetooth method and a wireless LAN method (a long-range communication method, [80]) (Figures 1-6 and associated text).
Claim 17 corresponds to the method claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
Claims 18-21 = claims 2-5.
Claim 22 corresponds to the non-transitory computer readable medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 shown above.
As to claim 23,  The communication apparatus according to claim 1, wherein the circuitry includes a plurality of circuits.
The prior art cited in this Office action is: Chen et al. US 2007/0171854 A1.














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649